Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise consists of wire rods similar in all material respects to those the subject of Scoville Manufacturing Co., A. Schrader’s Son Division v. United States (43 Cust. Ct. 259, C.D. 2138), and that said merchandise is subject to the internal revenue tax of 1.7 cents per pound on the copper content under section 4541(1), Internal Revenue Code (26 U.S.C. § 4541(1)), as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), the claim of the plaintiff was sustained.